HOLMAN, Judge
(dissenting).
I respectfully dissent. The principal opinion relied on State v. Johnson, 267 S.*577W.2d 642 (Mo.1954) and State v. Nickens, 403 S.W.2d 582 (Mo.1966). Those cases hold that the arguments there involved prejudicially disparaged the insanity defense.
The instruction given in this case (similar to MAI-CR 3.72) explained to the jury that if it found defendant not guilty by reason of mental disease he would be committed to a state mental hospital for treatment. It then outlined in detail the conditions and procedure under which defendant could be released. An attorney may always appropriately argue concerning matters contained in an instruction. Certainly a prosecuting attorney may point out that at some future date such a defendant may procure evidence which would warrant a court in ordering his release. However, if the principal opinion is adopted, and is considered in connection with Johnson and Nickens, it would appear very hazardous for a prosecuting attorney to ever refer to the matter of a release of such a defendant. I think this case can be distinguished from Johnson and Nickens on the statements made but, in any event, I would not follow the strict interpretation that has been accorded those cases.
I have the further view that the point in question was not preserved for review because the objection was not sufficient. It is elementary that a proper ground or reason for an objection must ordinarily be stated. Here the attorney merely said, “This is presupposing what is going to happen in the future”. That was not a valid reason because, as we have stated, the prosecutor could certainly point out in some manner that defendant might be released after a future hearing. After the objection was overruled and the prosecutor completed his statement the defendant’s attorney could have moved to strike or have sought other relief but he did not do so.
For the reasons stated I would affirm the judgment.